           Case 1:19-mc-00195-LY Document 1 Filed 03/01/19 Page 1 of 9            FILED
                                                                                   MAR 012019
                                                                                                      COURT
                      IN THE UNITED STATES DISTRICT                 COUR
                                                          DISTRICT OF TE
                                                                                           DISTRICT

                       FOR THE WESTERN DISTRICT OF TEXA____JWCLRK
    In re Matter of Subpoena Improperly           §
    Served on Improperly Named Entity             §
    The Healing Arts Partnership                  §   Civil Action   *l 9 MC 0                  1     9 5 LV
                                                  §
                                                  §
                                                 §


     NON-PARTY, IMPROPERLY NAMED THE HEALING ARTS PARTNERSHIP'S
          MOTION TO QUASH SUBPOENA TO PRODUCE DOCUMENTS,
    INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF A PREMISES
              IN A CIVIL ACTION AND MOTION FOR SANCTIONS

         Under Rule 45 of the Federal Rules of Civil Procedure ("FRCP"), Non-Party,

improperly named entity The Healing Arts Partnership' ("Healing Arts"), through its former

principal Dr. Martin P. Ross, files this Motion to Quash Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of a Premises in a Civil Action ("Subpoena")

requested by Anthem, Inc. ("Anthem") dated January 31, 2019 in Torrey, et al.         v.    Infectious

Disease Society of America, etal., Civil Action No. 5:17-cv-00190-RWS, United States District

Court, Eastern District of Texas ("Lawsuit") and Motion for Sanctions. Because Anthem did not

properly serve Non-Party Healing Arts under the federal rules, because Healing Arts is not an

operational medical practice, and for the other reasons set forth in this Motion, the Subpoena is

invalid and should be quashed. Additionally, this Court should award Healing Arts' former

principal, Dr. Martin P. Ross, attorney's fees and costs incurred in filing this Motion.




  The Subpoena was directed to Healing Arts Partnership, but the correct name of Dr. Ross's
1




former, but now closed, medical practice is The Healing Arts Partnership.


The Healing Arts Partnership's Motion to Quash Subpoena                                               1
           Case 1:19-mc-00195-LY Document 1 Filed 03/01/19 Page 2 of 9




                                         BACKGROUND

        Healing Arts, a former Seattle, Washington state medical practice that is no longer in

business, is not a party to the   Lawsuit.2   Because Healing Arts is no longer operational, it does

not have an address or personnel in Seattle. Healing Arts' former principal, Dr. Martin P. Ross,

relocated to Austin, Texas from Seattle approximately four months ago. On February 19, 2019,

Dr. Ross received the attached Subpoena directed to Healing Arts in his Austin home mail box.

See   Exhibit A. Though the Subpoena is dated January 31, 2019, the envelope containing the

Subpoena is postmarked February 15, 2019.        See   Exhibit B. Dr. Ross was not hand delivered the

Subpoena by any person, as required by FRCP 45, nor was he even required to sign for delivery

of the Subpoena. Exhibit C. The improperly-served Subpoena requires Healing Arts' production

of far-reaching and invasive documents in Seattle, Washington or Prussia, Pennsylvania by

February 21,   2019a mere two days after Dr. Ross received the Subpoena in the mail.
                                              ARGUMENT

        Discovery from a non-party is governed by FRCP 45. FRCP 45 requires strict

compliance with its technical requirements, including proper service on a non-party and

allowing a non-party reasonable time to comply. This Court may quash a subpoena on a non-

party that is not in compliance with the rule. FRCP        45(d)(3).3   Because the Subpoena was not

properly served on Healing Arts and, alternatively, for the additional reasons set forth below,



2
  The Lawsuit was brought by various individuals suffering from Lyme disease against the
Infectious Diseases Society of America ("IDSA") and various insurance companies, including
Anthem, alleging RICO and antitrust violations in relation to certain guidelines adopted by
IDSA regarding the treatment of Lyme disease and activities by insurance companies in relation
to those guidelines. Lawsuit, Dkt. 1.
  Healing Arts files this Motion in this Court rather than the Eastern District because Healing
Arts' former principal, Dr. Ross, who received the Subpoena in the mail, resides within the
Western District of Texas, not the Eastern District of Texas.


The Healing Arts Partnership's Motion to Quash Subpoena                                                2
             Case 1:19-mc-00195-LY Document 1 Filed 03/01/19 Page 3 of 9




this Court should quash the    Subpoena.4   Additionally, the Court should sanction Anthem by

requiring it to pay Healing Arts' former principal, Dr. Martin P. Ross, his attorney's fees and

costs incurred in filing this Motion.

A.     Healing Arts was not properly served and is a closed medical practice.

        FRCP 45 only authorizes service of a subpoena on a non-party by "delivering a copy to

the name person...." FRCP 45(b)(1). Federal courts within the Fifth Circuit have interpreted

this requirement as only authorizing service of a subpoena on a non-party by personal delivery

of a copy of the subpoena. See, e.g., Ferrara      v.   4JLJ, LLC, No. 2:1 5-CV- 182, 2016 WL

4800891, at *1..2 (S.D. Tex. Sept. 14, 2016) ("District courts have declined to find service of a

subpoena sufficient unless personally delivered to a non-party witness."); Bonnecaze   v.   Ezra &

Sons, LLC, No. 14-1774, 2016 WL 1268339, at *3..4 ("the Fifth Circuit has interpreted Rule

45's requirement of service to be personal, therefore service by email or certified mail is

invalid").

        Anthem solely mailed the Subpoena to Healing Arts' former principal's Austin home

address by certified mail (and not even certified mail, return receipt requested). Anthem did not

personally serve Healing Arts or its former principal as required by FRCP 45. Anthem has not

filed any proof of service in the Lawsuitlikely because Healing Arts has not been properly

served. See FRCP 45(b)(4). Additionally, Healing Arts is no longer     operationalthe Healing

Arts medical practice no longer exists and cannot be subpoenaed. Exhibit C. Dr. Ross, as

 FRCP 45 requires a motion to quash to be timely filed, but does not define "timely." Dr. Ross
has never been properly served and only improperly received the motion in the mail on
February 19, 2019two days before the date of compliance stated in the Subpoena. Exhibit C.
On February 21two days after receiving the Subpoena and before obtaining legal counsel
Dr. Ross sent Anthem's counsel a letter informing her that he had received the Subpoena on
January 19, 2019 and objected to it. Exhibit D. The month stated in the letter was incorrect.
Exhibit C. This was a typographical error. Id. Indeed, the Subpoena was issued January 31,
2019. This Motion is timely.


The Healing Arts Partnership's Motion to Quash Subpoena                                              3
          Case 1:19-mc-00195-LY Document 1 Filed 03/01/19 Page 4 of 9




Healing Arts' former principal, holds Healing Arts' records. Under FRCP 45, the Subpoena

must be quashed.

B.     The Subpoena commands production more than 100 miles from Dr. Ross's
       residence.

       FRCP 45 also only authorizes a subpoena to command "production of documents,

electronically stored information, or tangible things at a place within 100 miles of where the

person resides, is employed, or regularly transacts business in person...." FRCP 45(c)(2). Thus,

the Subpoena is also invalid because it commands Healing Arts to produce documents in either

Seattle, Washington or Prussia, Pennsylvania, both of which are more than 100 miles from Dr.

Ross's residence. As explained, Healing Arts is no longer operational. Healing Arts' former

principal, Dr. Ross, resides in Austin, Texas. Under the rules, Dr. Ross is not required to

produce documents to a place more than 100 miles from his residence. FRCP 45(d)(3)(A)(ii).

C.     The Subpoena does not allow a reasonable time for compliance.

       FRCP 45(d) further requires the Court to quash a subpoena that does not allow

reasonable time for compliance. As explained, Dr. Ross did not even receive the Subpoena in

his mailbox until February 19,   2019two     days before the date indicated for response in the

Subpoena. On its face, two days is not a reasonable time for Dr. Ross to object or attempt to

respond to the onerous production requested in the Subpoena.

D.     The Subpoena imposes undue burden, is overbroad, and generally seeks
       undiscoverable evidence from Healing Arts, a non-party.

       Finally, even if service were somehow proper or Healing Arts subject to subpoena, the

Subpoena is also overbroad, invasive, imposes undue burden, seeks privileged and confidential

information, and seeks irrelevant evidence. Courts give "special weight to the burden on non-

parties of producing documents to parties involved in litigation" and "[a] non-party is



The Healing Arts Partnership's Motion to Quash Subpoena                                            4
           Case 1:19-mc-00195-LY Document 1 Filed 03/01/19 Page 5 of 9




additionally entitled to consideration regarding expense and inconvenience." In re Matter of

Subpoenas Served on Collins, A-14-CV-934-LY, 2014 WL 12586370, at *2 (W.D. Tex. Nov. 7,

2014). In determining the undue burden of a subpoena, a court considers (1) the relevance of

discovery materials sought; (2) the issue party's need for the discovery; (3) the breadth of the

request; (4) the time period covered by the request; (5) the particularity with which the

discovery materials are described; and (6) the burden imposed. Id. By way of example only, and

without waiving any additional objections Healing Arts or its former principal may have if

properly served with a similar subpoena in the future:

       .      None of the production requests contain any temporal limitation. Thus, on their

               face, each of the requests is overbroad and unduly burdensome. See, e.g., Parrish

               v.   Premier Directional Drilling, L.P., No. SA-16-CA-00417-DAE, 2017 WL

               5139260, at *3 (W.D. Tex. May 8, 2017) (quashing overbroad FRCP 45

               subpoena that requested information that was overbroad in time and scope); In re

              Matter of Subpoenas Served on Collins, A-14-CV-934-LY, 2014 WL 12586370

               (W.D. Tex. Nov. 7, 2014) (court may look at time period covered in determining

               burden imposed by production request).

               Request for Production No. 2 is particularly egregious. It is unclear how any

               "disciplinary actions taken by, investigations undertaken by, or complaints made

               to a state medical board or similar authority" concerning Healing Arts has any

               possible relevance to the litigation when Healing Arts is not a party to the

               litigation or even mentioned in the Complaint. See Emesowum          v.   Zeldes, No.

               SA-15-CV-831-XR, 2016 WL 3579232 (June 27, 2016) (subpoena requesting all

               disciplinary records from particular persons was irrelevant to litigation); see also




The Healing Arts Partnership's Motion to Quash Subpoena                                                5
          Case 1:19-mc-00195-LY Document 1 Filed 03/01/19 Page 6 of 9




              Fed. R. Civ. P. 26. Additionally, the request inherently would seek privileged

              and confidential medical records, not subject to disclosure under the Health

              Insurance Portability and Accountability Act of 1996 ("HIPAA"), and privileged

              communications Healing Arts or its principal may have had with counsel in any

              disciplinary proceeding. The request is also overbroad, unduly burdensome, and

              invades Healing Arts' constitutional right to privacy. For example, under its

              terms, it would request documents pertaining to even open or closed

              investigations or complaints for which there were no disciplinary action and

              without limitation as to scope or time.

              Request for Production No. 4 requests all of Healing Arts' financial information

              related to treating Lyme disease patients, once more      ithout any limitation in

              time or as to scope, and thus is overbroad, unduly burdensome, and invades

              Healing Arts' constitutional right to privacy. Additionally, Healing Arts' private,

              confidential financial information cannot possibly have any relevance to the

              claims at issue in this case. FRCP 26.

              In general, none of the requests seek relevant, discoverable information. Healing

              Arts is no longer an operational medical practice. Healing Arts is not a party to

              this suit, nor identified in the complaint. Healing Arts and its former principal

               have not been designated as expert witnesses, nor called as witnesses in any

               other capacity. The requested information, including the prescriptions Healing

               Arts' provider may have written, the scientific evidence Healing Arts'

               purportedly "base[d] [its] medical opinions and conclusions regarding chronic

               Lyme disease" on, Healing Arts' professional group memberships, and other




The Healing Arts Partnership's Motion to Quash Subpoena                                             6
            Case 1:19-mc-00195-LY Document 1 Filed 03/01/19 Page 7 of 9




               personal information regarding Healing Arts, cannot possibly have any relevance

                to the RICO and antitrust claims alleged in this suit to which Healing Arts is not

                a party. FRCP 26.

     Additionally, the time for production has expired under the court's docket control order in

the Lawsuit. Lawsuit, Dkt. 82. Healing Arts, as a non-party, should also not be required to

produce documents at this juncture. Alper      v.   Us., 190 F.R.D. 281, 283-84 (D. Mass. 2000);

Marvin Lumber & Cedar Co.      v.   PPGIndus., 177 F.R.D. 443, 443 (D. Minn. 1997).

E.      Request for Sanctions

        FRCP 45 requires "[a] party or attorney responsible for issuing and serving a subpoena"

to "take reasonable steps to avoid imposing undue burden or expense on a person subject to the

subpoena." FRCP 45(d)(1). "The court for the district where compliance is required must

enforce this duty and impose an appropriate sanctionwhich may include lost earnings and

reasonable attorney's   feeson a party or attorney who fails to comply." Id.
        As explained above, Healing Arts is a closed medical practice and it was not properly

served. The Subpoena contains other defects as well, such as requiring compliance more than

100 miles from Dr. Ross's residence and being grossly invasive, overbroad, and unduly

burdensome and seeking irrelevant information. Dr. Ross emailed and mailed a letter to

Anthem's counsel objecting to the Subpoena and Anthem's counsel did not respond. Exhibit D.

After Dr. Ross obtained counsel, Dr. Ross's counsel attempted to reach Anthem's counsel by

phone once and by email twice and did not receive any response. Exhibit E. Healing Arts,

through its former principal Dr. Ross, should be awarded attorney's fees incurred in being

forced to file this Motion. Healing Arts will supplement this Motion with additional information




The Healing Arts Partnership's Motion to Quash Subpoena                                              7
          Case 1:19-mc-00195-LY Document 1 Filed 03/01/19 Page 8 of 9




and evidence of reasonable attorney's fees and costs incurred in preparing this Motion and,

should Anthem file a response, any reply.

                                            PRAYER

       This Court should grant Healing Arts' Motion to Quash Subpoena to Produce

Documents, Information, or Objects or to Permit Inspection of a Premises in a Civil Action and

Motion for Sanctions and grant any other relief to which Healing Arts may be entitled.


                                               Respectfully submitted,


                                               By:
                                                     Shelby O'Brien ISBN 24037203)
                                                       sobrien@enochkever.com
                                                     Mike Truesdale (SBN 00791825)
                                                      mtruesdale@enochkever.com
                                                     Amy Saberian (SBN 24041842)
                                                       asaberian@enochkever.com
                                                     ENOCH KEVER PLLC
                                                     5918 W. Courtyard Drive, Suite 500
                                                     Austin, Texas 78730
                                                     512.615.1200 / 512.615.1198 (fax)

                                             ATTORNEYS     FOR    NON-PARTY AND
                                             IMPROPERLY NAMED THE HEALING ARTS
                                             PARTNERSHIP, THROUGH ITS FORMER
                                             PRINCIPAL DR. MARTIN P. ROSS



                             CERTIFICATE OF CONFERENCE

                                                                          Inc.'s counsel by
       I certify that on February 26, 2019, I attempted to confer with Anthem,
phone and by email regarding the subject of this Motion. Anthem, Inc.'s counsel did not
respond to my phone message or email. I also did not receive a response when attempting to
confer by email again on February 28, 2019.


                                                     Shelby O'B en




The Healing Arts Partnership's Motion to Quash Subpoena                                          8
           Case 1:19-mc-00195-LY Document 1 Filed 03/01/19 Page 9 of 9




                               CERTIFICATE OF SERVICE

       Icertify that, March 1, 2019, a true copy of this document was served via U.S. First
Class Mail on the following counsel of record, pursuant to the Federal Rules of Civil Procedure.

Eileen Regina Ridley
Foley & Lardner San Francisco
555 California Street, Suite 1700
San Francisco, CA 94104-1520
E-mail: eridley@foley.com.
Attorney for Anthem, Inc.



                                                   Shelby O'Bri71




The Healing Arts Partnership's Motion to Quash Subpoena                                            9
